Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction filed on 05/27/2022.  Claims 1-16 are pending.  Claims 1 and 6 are independent.  Claims 1-5 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-16) in the reply filed on 05/27/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
a)  Claim 7, line 2, the limitation “an other” should be amended to --another--.
b) Claim 7, line 3, the limitation “other” should be amended to --another--.
c) Claim 16, line 2, the limitation “at least one side load applicators” should be amended to --at least one side load applicator--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 fails to further limit the claimed invention recited in claim 6 because claim 6 recites “the second work element comprising a tube of material from which material is removed to form at least one articulable beak.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-12 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Follmer et al. (US Pub. No.: 2002/0010483).
Regarding claims 6-12, Follmer discloses a method, comprising: introducing a first work element (combination of 18 and 12, Figs 1-4; alternatively, catheter with 102, Figs. 7-8 and 2-4 and Para. [0028]) into a vascular structure, the first work element comprising a distal portion (combination of 18 and a small portion of 12, Figs. 1-4; alternatively, 102, Figs. 7-8) defining at least one scoop-like structure (scoop-like structure at the distal portion, Figs. 1-4 or Figs. 7-8); isolating a work area (Fig. 2, tissue isolated by the first work element), using the at least one scoop-like structure, within the vascular structure from areas in the vascular structure that are proximal and distal to the isolated work area (Fig. 2; also see Figs7-8); introducing a second work element (20, Figs. 1-4; alternatively 104, Figs. 7-8) within a lumen in the first work element and into the work area, the second work element comprising a tube of material (the second work element shown in either Figs. 1-4 or 7-8 is considered to comprises a tube of material because it has a hollow portion) to form at least one articulable beak (20, Figs. 1-4 or 104, Figs. 7-8 is considered an articulable beak because it is a beak-shaped structure which can be articulated) and causing the second work element to cut tissue within the isolated work area (Figs. 2-4 or Figs. 7-8 and Para. [0028]); moving the first work element within the vascular structure, isolating another work area, and causing the second work element to cut tissue within the isolated another work area (Figs. 2-4); isolating comprises causing the at least one scoop-like structure distal portion to flex and press against a wall of the vascular structure (Figs. 14-17); wherein isolating comprising inserting the at least one scoop-like structure between an occlusion within the isolated work area and a wall of the vascular structure (Figs. 2-4); enabling blood flow across the isolated work area (Figs. 2-4 and also see Figs. 14-17).
The claimed phrases “the second work element comprising a tube of material from which material is removed to form at least one articulable beak” in claim 6 and “the second work element is formed of a single tube of material from which material is removed to form at least one articulable beak” in claim 12  is being treated as a product by process limitation; that is, that the second work element forming at one articulate beak is formed by removing material from a/a single tube of material.  The claimed phrase “the first work element being formed of a single tube of material from which material is removed to form the at least one scoop-like structure” in claim 11 is being treated as a product by process limitation; that is, that the first work element forming at least one scoop-like structure is formed by removing material from a single tube of material. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Follmer is silent as to the process used to form the second work element that forms at least one articulate beak, and the process used to form the first work element that forms at least one-scoop-like structure, it appears that the product in Follmer would be the same or similar as that claimed.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follmer et al. (US Pub. No.: 2002/0010483) as applied to claim 6 above, and further in view of Jang et al. (US Pub. No: 5,100,424).
Regarding claims 15 and 16, Follmer discloses substantially all the limitations of the claims as taught above but fails to disclose stabilizing the first work element within the vascular structure, thereby stabilizing the isolated work area; wherein stabilizing comprises selectively deploying at least one side load applicator between the first work element and a facing wall of the vascular structure.
Jang teaches, in the same field of endeavor (method of cutting issue), a method comprising stabilizing a first work element (218, Fig. 2) within the vascular structure, thereby stabilizing the isolated work area (Col. 5, line 50 - Col. 6, line 17); wherein stabilizing comprises selectively deploying at least one side load applicator (224, Fig. 2 and Col. 5, line 50 - Col. 6, line 17) between the first work element and a facing wall of the vascular structure (Fig. 2 and Col. 5, line 50 - Col. 6, line 17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Follmer to include stabilizing the first work element within the vascular structure, thereby stabilizing the isolated work area; wherein stabilizing comprises selectively deploying at least one side load applicator between the first work element and a facing wall of the vascular structure as taught by Jang in order to obtain the advantage of assisting the first work element to isolate the work area or pressing the first work element against the target material (Jang,  Col. 5, line 50 - Col. 6, line 17).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,736,651. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 7, and 10-14 of the instant application are fully contained within claims 6, 7, and 10-14 of U.S. Patent No. 10,736,651.
16/929,522
claims
6, 7, 11, and 12
      10
13 and 14
10,736,651
claims
         1
            3
            4


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020103459 A1	Sparks, Kurt D.  et al. discloses a method accessing and cutting tissue in a blood vessel
US 5658302 A	Wicherski; Jan et al. discloses a method comprising introducing a first work element to a vascular structure, and a second work element with the lumen of the first work element to cut tissue within the vascular structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771